Citation Nr: 9905635
Decision Date: 02/26/99	Archive Date: 06/24/99

DOCKET NO. 94 - 23 740             DATE FEB 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

Entitlement to an evaluation in excess of 10 percent for
postoperative residuals of a torn meniscus, left knee.

Entitlement to a total disability rating based on unemployability
due to service-connected disabilities.

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel 

INTRODUCTION

The veteran served on active duty from September 1972 to
September 1975.

This matter comes before the Board of Veterans' Appeals (Board)
on appeal from rating decisions of October 1992 and July 1994
from the Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois.

This case was previously before the Board in May 1996, and was
Remanded to the RO for additional development of the evidence and
other specified actions. The requested actions have been
satisfactorily completed and the case returned to the Board for
further appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition
of the instant appeal has been obtained by the RO.

2. Service connection is in effect for postoperative residuals of
a medial meniscus tear of the left knee, currently evaluated as
10 percent disabling; and for headaches, currently evaluated as
noncompensably disabling. The combined service-connected
disability rating is 10 percent.

3. The veteran's service-connected postoperative residuals of a
medial meniscus tear of the left knee, symptomatic, are currently
assigned the maximum evaluation for that disability; more than
minimal loss of function is not demonstrated by objective
clinical findings.

2 - 

CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 percent
for the veteran's service-connected left kneejoint disability are
not met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,
4.1, 4.2, 4.40, 4.45, 4.124a, Diagnostic Code 5259 (1998)

2. The appellant's service-connected disabilities do not render
him unable to secure or follow all types of substantially gainful
employment.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and are
thus "well grounded" within the meaning of 38 U.S.C.A. 5107(a)
(West 1991). We further find that the facts relevant to the
issues on appeal have been properly developed and that the
statutory obligation of VA to assist the veteran in the
development of his claims has been satisfied. 38 U.S.C.A.
5107(a)(West 1991): In that connection, we note that the RO has
obtained available evidence from all sources identified by the
veteran, that he has declined a personal hearing, and that he
underwent comprehensive VA orthopedic and radiographic
examinations in connection with his claims in September 1980, in
April 1981, in January 1991, in August 1992, in June 1993, and in
April 1998. On appellate review, the Board sees no areas in which
further development might be productive.

In accordance with 38 C.F.R. 4.1 and 4.2 (1998) and Schaftath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
service medical records and all other evidence of record
pertaining to the history of the veteran's service-connected left
knee disability and other service-connected disability.

3 - 

Rating in Excess of 10 Percent for Postoperative Residuals,
Medial Meniscus Tear, Left Knee

I. The Evidence

The record shows that the veteran began complaining of left knee
pain approximately three weeks after entering basic training, and
that there were no clinical findings. He thereafter returned to
the clinic on several occasions with complaints of left knee
pain. X-ray studies were negative. He was sent to physical
therapy to strengthen his quadriceps and hamstrings, placed in a
cylinder cast, and given a temporary profile due to "tenderness
and weakness" in the left leg. Upon arrival at Fort Devens,
Massachusetts, in December 1972, he alleged that his left knee
injury was the result of a blow to the patella sustained in a
"parachute jump." His cast was removed after four weeks, and
examination revealed a 3/4-inch atrophy, mild patella tenderness,
and limitation of extension to 30 degrees, with no evidence of
effusion or instability. He was instructed to begin daily
physical therapy and range-of-motion exercises. No further
complaint, treatment, or findings of a left knee disability were
shown during the veteran's remaining period of active service.
During his period of service, the veteran sought treatment
several times for complaints of headaches. In a report of medical
history prepared by the veteran in connection with his service
separation examination, he denied any bone or joint deformity,
lameness, or "trick" or locked knee. His service separation
examination, conducted in May 1975, disclosed that his
musculoskeletal system and lower extremities were normal.

In May 1980, the veteran claimed service connection for a left
knee disability and for headaches.

A report of VA orthopedic examination, conducted in September
1980, cited the veteran's statement that he jumped into a hole
while serving at Fort Leonard Wood and injured his left knee;
that he wore a cast for three or four months; that the leg was
stiff for several weeks after the cast was removed; and that he
required no further treatment for his left knee. Examination
revealed no motor, sensory or

- 4 - 

reflex deficits, and X-ray of the knees was negative. The
diagnosis was history of contusion, left knee, with symptomatic
residuals only; physical findings negative.

A rating decision of November 1980 granted service connection for
residuals of contusion, left knee, evaluated as noncompensably
disabling.

VA outpatient treatment records, dated in January 198 1, show
that the veteran was seen after hitting his left knee on a table
edge. Examination revealed no swelling, tenderness, or
instability; a full range of knee motion; and negative McMurry's
and Drawer signs. X-ray studies were normal, and the clinical
findings were negative for any injury.

A report of VA orthopedic examination, conducted in April 1981,
cited the veteran's statement that he hurt his left knee in basic
training by hitting it against a cement wall; that he wore a cast
for approximately two months and was diagnosed as having a
"cartilage injury." Examination disclosed subjective tenderness
medially, left knee, with no deformity of limitation of motion.
He gave a history of headaches since lightening struck an antenna
during Morse code reception. The diagnoses were residuals of
injury to left knee and headaches, unknown origin.

A rating decision of November 1980 granted service connection for
headaches, evaluated as noncompensably disabling.

In December 1990, the veteran claimed increased ratings for his
service-connected left knee disability and headaches.

A report of VA orthopedic examination, conducted in February
1991, cited the veteran's statement that he hurt his left knee
throwing hand grenades, dropping one and hitting his knee while
jumping into a ditch to escape. The examiner did not review the
claims folder prior to his examination. The veteran alleged
multiple current left knee symptoms. On examination, he rose from
his chair in a normal manner, dressed without difficulty, and
ambulated briskly down the hall. Both knees appeared the same,
and were without effusion, joint line tenderness,

5 -

deformities, or limitation of motion. His patellae moved freely,
without crepitus, and ligaments were intact. McMurry's was
positive on the left, and there was a slight pop on squatting and
recovering. The hip, ankle and foot joints functioned normally.
X-ray of the left knee revealed that the bony structure was
intact, and the soft tissue was unremarkable and without
effusion. The diagnosis was probable tom cartilage, left knee.

A report of VA neurological examination, conducted in January 199
1, noted a history offered by the veteran of headaches since 1973
but subsiding in recent years and occurring only occasionally.
The veteran's claims folder was not reviewed. Neurological
examination was entirely normal. The impression was chronic
recurrent split-second pain localized in the left parietal scalp,
etiologically unclear but characteristics suggest neuralgia.

An RO rating decision of March 1991 denied compensable ratings
for the veteran's service-connected residuals of contusion, left
knee, and for headaches. The veteran initiated an appeal, and
that decision was upheld by decision of the Board in August 1991.

The veteran subsequently reopened his claim for an increased
rating for a left knee disability, asserting that surgery for his
left knee was pending. He asked the RO to obtain medical records
from his private surgeon to support his claim.

VA outpatient clinic records dated in October 1991 show that the
veteran was seen for complaints of pain and instability in his
left knee, asserting that one year previously his knee felt like
it "just crumbled." He failed to report for examination, but was
subsequently evaluated in November 1991. That examination
revealed no evidence of effusion, instability, tenderness,
limitation of motion, apprehension, or neurovascular deficit, and
McMurry's and Drawer's sign were, negative. X-ray examination of
the left knee revealed no bony abnormalities or soft tissue
abnormality. The veteran was scheduled for arthroscopic surgery
of the left knee in January 1992, but failed to appear. No
further VA outpatient treatment was shown for any service-
connected disability. 


Private medical records obtained from United Samaritans Medical
Center; from D.A. Dethmers, MD; from Danville Polyclinic; from
Philbert Chen, MD; and from Sports Medicine Clinic, show that the
veteran was initially seen in May 1992 for left knee problems of
two years' duration, including clicking, tenderness along the
medial joint line, and pain on motion. X-rays were normal. The
clinical impression was torn medial meniscus and, in June 1992,
the veteran underwent an arthroscopy and a partial meniscectomy
of the left knee by Dr. Dethmers. The operative report disclosed
that arthroscopy revealed only a single medial meniscus tear,
posteriorly, which was resected, while all other components of
the left knee articulation were found to be normal. The veteran
was issued crutches and discharged that day. The record shows
that the veteran continued to be seen postoperatively at the
Danville Polyclinic and at the Sports Medicine Clinic through
January 1993.

A report of VA orthopedic examination, conducted in August 1992,
cited the veteran's statement that he injured his left knee in
service by jumping into a trench, falling on his knee cap, and
subsequently wearing a cast for two months. He alleged that he
was told that he had "damaged the cartilage in his knee." The
veteran further alleged that four years prior to the instant
examination, he had experienced a sharp pain in his knee while
walking with his wife. He underwent surgery, and reported much
improvement, with cessation of locking, catching and knee pain.
Physical examination revealed only a limitation of full flexion
to 120 degrees and minimal  joint line pain, while the remainder
of the examination was normal. X-ray examination of both knees
revealed that joint spaces and soft tissues appeared normal. The
examiner noted that the veteran currently did not "exhibit signs
consistent with chondromalacia of his patellofemoral joint and
his medial meniscus appeared to have been resected quite
successfully. He is having minimal symptoms today."

A September 1992 report of pre-employment examination for the
U.S. Post Office, prepared by Dr. Chen, stated that the veteran
alleged that he had previously been denied employment due to knee
and back disability; that he underwent knee surgery

7 - 

in June 1992; that the veteran currently denied painful or
swollen joints; that he complained of difficulty in bending,
stooping, and occasional pain in both knees (emphasis in
original); that he had no instability or limitation of motion in
either knee; and that physical examination revealed that his
lower extremities were normal. The veteran further stated that he
had experienced headaches from 1974 to 1989, but currently had no
headaches.

A rating decision of October 1992 denied a compensable evaluation
for the veteran's left knee condition, now evaluated as
postoperative residuals of medial meniscus tear, left knee. The
veteran initiated this portion of the instant appeal.

In an October 1992 letter, the veteran asserted that he had been
denied employment due to his service-connected disabilities, and
enclosed an October 1992 letter from the U.S. Post Office,
Springfield, Illinois, stating that his knee condition was not
compatible with a position which required lifting up to 70
pounds, pushing, pulling, bending, stooping, standing and walking
for long hours and unloading semi's.

A report of VA orthopedic examination, conducted in June 1993,
cited a history of inservice left knee injury with postservice
cartilage removal. The claims folder was not reviewed.
Examination of the left knee revealed that the veteran walked
with a slight limp favoring the left; tenderness was present
along the medial joint line; pressure or movement of the patella
in any direction elicited complaints of pain; range of left knee
motion was from 0 degrees of extension to 130 degrees of flexion,
with pain at the extremes of motion; and squatting was limited to
approximately 90 degrees of flexion with both knees, limited by
pain and audible crepitus. The remainder of the examination was
within normal limits, and the ligaments were intact. X-ray
examination of the left knee revealed that joint spaces and soft
tissues were normal. The diagnosis was residuals of surgery on
left knee.

A July 1993 letter from Gary Page, Jr., a chiropractor, stated
that he began treating the veteran for his chronic low back and
right knee pain in December 1990. Reports from Mr. Page to the
Illinois Bureau of Disability Services from April 1991

- 8 - 

to October 1992 show treatment for the veteran's back, but no
treatment for his service-connected left knee.

In March 1994, the veteran submitted a copy of a letter from the
VAMC, Danville, denying him a position as a Housekeeping Aide due
to his inability to pass the physical examination. He
subsequently related that such letter, and the prior letter from
the U.S. Post Office, stated that he was "unemployable."

In June 1994, he submitted VA Form 21-8940, seeking a total
disability rating based on unemployability due to service-
connected disabilities. That claim was denied by rating decision
of July 1994.

In his Notice of Disagreement, the veteran alleged that he held a
temporary job as a medical transcription/phone operator at the
VAMC, Danville, and was subsequently fired for hanging up on a
rude caller. He further asserted that he worked as a veteran's
representative, but quit when his supervisor spoke to him in a
manner that he found objectionable. He indicated that the loss of
those jobs were evidence of his unemployability. He further
alleged that his records "disappeared."

In September 1994, the veteran submitted copies of letters from
the VAMC, Danville, denying him a position as an Office
Automation Clerk, Medical Clerk (Typing), Clerk Typist, Medical
Clerk Typist, and Housekeeping Aide for reasons having nothing to
do with his physical condition. He subsequently related that such
letters and the prior letter from the U.S. Post Office,
demonstrated that he was unemployable."

Pursuant to Remand by the Board in May 1996, additional
development of the evidence and other specified actions were
undertaken, and the case returned to the Board for further
appellate consideration.

Additional evidence added to the record included private medical
records from Muhammed Mushtag, MD, dated in April 1995, showing
that the veteran was referred for an evaluation by the Illinois
Bureau of Disability Services. The

- 9 - 

veteran's medical records were not reviewed. The examiner cited
the veteran's history of a left arthroscopy and partial
meniscectomy in 1992, with initial relief from pain, but now
recurring intermittently in both knees on a weekly basis,
especially when climbing stairs or walking several blocks. H@ was
not taking any medication. Examination revealed no swelling,
tenderness, redness or hardness, and a full range of motion in
the left knee and all other joints. X-ray examination of the left
knee revealed no bony changes or soft tissue abnormality. The
diagnosis was left knee pain, probably mostly post-operative or
traumatic arthritis.

By decision of May 1995, the Social Security Administration (SSA)
denied the veteran's claim for SSA disability benefits. A letter
from SSA to the RO indicated that all medical records other than
those from Dr. Mustag had been obtained from VA.

A report of VA orthopedic examination, conducted in April 1998,
shows that the veteran related a history of injuring his left
knee in 1972 while jumping into a foxhole, and of being made to
walk back to get medical care. He alleged that he was then put in
a long leg cast for about two or three months; that his left knee
was extremely stiff after cast removal; and that it was never
right after the injury. He further asserted that he complained of
left knee pain on service separation, but was told that further
examination would delay his discharge. He cited left arthroscopic
surgery and medial meniscectomy in 1992. His current complaints
included occasional catching or popping in the left knee and
prolonged pain after kneeling on his left knee.

Examination disclosed a normal toe-to-heel gait with no limp,
three well-healed arthroscopy portals in the left knee, lateral
joint line tenderness not present on his August 1992 examination,
no medial joint line tenderness, and some tenderness over the
anterior superior medial aspect of his patella. His medial
collateral ligament was intact in both knees, Lachman's sign was
negative, and drawer's sign was negative. A full range of knee
motion from 3 degrees of hyperextension to 135 degrees of flexion
was found in both knees. His quadriceps was well-developed on
both sides and strength was 515, bilaterally. McMurry's sign was
negative. Based

10 -

upon those findings, the examiner expressed the opinion that the
veteran had some subjective evidence of pain with palpation over
the lateral joint line and over the superior medial border of his
patella. There was no evidence of effusion, no evidence of
weakness and extremely strong quadriceps. There was no evidence
of incoordination, and excessive fatigability could not be
assessed. Complaints of flare-ups when kneeling were noted. The
examiner further stated that the veteran was capable of
sustaining gainful employment due to the relatively good strength
in his lower extremities, his normal gait, and the lack of
evidence of swelling. He concluded that, objectively, he found a
relatively normal examination other than the point areas of
tenderness over the lateral joint line and over the superior
medial border of his patella.

II. Analysis

The veteran's service-connected left knee disability is currently
diagnosed as postoperative residuals, medial meniscus tear, left
knee. It is currently assigned the maximum 10 percent schedular
rating under 38 C.F.R. Part 4, 4.124a, Diagnostic Code 5259
(1998) (Cartilage, semilunar, removal of, symptomatic). It is
contended that the veteran is entitled to a rating in excess of
10 percent for his service-connected left knee disability because
such disability has, singly or in conjunction with his service-
connected headaches, rendered him unemployable.

While the veteran currently is assigned the maximum evaluation
under Diagnostic Code 5259, the Board must consider evaluations
under other related diagnostic codes to determine whether
evaluation of his symptoms under other such codes might yield a
higher evaluation.

Evaluation of the veteran's left knee disability under the
provisions of 38 C.F.R. Part 4, 4.124a, Diagnostic Code 5256
(ankylosis of knee) would not yield a higher disability
evaluation because ankylosis (fixation) of the knee is not
demonstrated. In fact, no limitation of motion to any degree is
clinically demonstrated in the veteran's left knee. Further,
there is no objective clinical evidence of either subluxation of
instability in the veteran's left knee and, accordingly, an
evaluation

- 11 - 

under 38 C.F.R. Part 4, 4.124a, Diagnostic Code 5257 would not
provide a rating in excess of 10 percent for that disability. To
the same point, there is no evidence of a dislocated semilunar
cartilage, with frequent episodes of "locking," pain, and
effusion into the joint, as required by 3 8 C.F.R. Part 4,
4.124a, Diagnostic Code 5258. Evaluation of the veteran's left
knee disability based upon limitation of flexion (Diagnostic Code
5260) or limitation of extension (Diagnostic Code 5261) is not
warranted because the minimum compensable limitation of flexion
(60 degrees) or extension (5 degrees) are not clinically
demonstrated. Neither is there a showing of impairment of the
tibia and fibula productive of slight knee or ankle disability
under 38 C.F.R. Part 4, 4.124a, Diagnostic Code 5262. Based upon
the foregoing, the Board finds that evaluation of the veteran's
left knee disability under the provisions of any other diagnostic
code would not yield an evaluation greater than the currently
assigned 10 percent evaluation.

Further, the veteran is not entitled to separate compensable
evaluations under the provisions of 38 C.F.R. Part 4, 4.71 a,
Diagnostic Codes 5003 (degenerative arthritis) and 5257
(recurrent subluxation or lateral instability), taking into
consideration General Counsel Precedent Opinion 23-97, issued
July 24, 1997, which authorized ratings under both Diagnostic
Code 5003 and 5257 when a veteran experiences both arthritis and
knee instability because the veteran does not carry a diagnosis
of both such conditions based upon consideration of all current
medical evidence.

The record shows that the VA examiners and the RO have taken into
consideration and specifically addressed matters of weakened
movement, excess fatigability, incoordination, and loss of
function due to pain on use or during flare-ups, as provided by
38 C.F.R. Part 4, 4.40 and 4.45 (1998); and as required by DeLuca
v. Brown, 8 Vet. App. 202 (1995). A longitudinal review of the
medical evidence in this case, including the most recent
examination, shows that there is no evidence of weakened
movement, excess fatigability, or incoordination involving the
veteran's left knee. While there were subjective complaints of
tenderness over the lateral joint line and over the superior
medial border of the patella, the examiner

12 - 

found a normal toe-to-heel gait with no limp, no medial joint
line tenderness, intact medial collateral ligaments in both
knees, a negative Lachman's and drawer's sign, and a full range
of knee motion from 3 degrees of hyperextension to 135 degrees of
flexion was found in both knees. The veteran's quadriceps was
well-developed on both sides, strength was 515, bilaterally, and
McMurry's sign was negative. There was no evidence of effusion,
no evidence of weakness, extremely strong quadriceps, and no
evidence of incoordination or excessive fatigability. Further,
the veteran's current evaluation under the provisions of 38
C.F.R. Part 4, 4.124a, Diagnostic Code 5259 (1998) (Cartilage,
semilunar, removal of, symptomatic) includes consideration of
symptomatic residuals. Based upon the foregoing, the Board finds
that a increased rating is not warranted under the provisions of
38 C.F.R. Part 4, 4.40 and 4.45 (1998); and under the Court's
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Entitlement to a Total Disability Rating Based on Unemployability
due to Service- Connected Disabilities

I. The Evidence

The veteran contends that his service-connected disabilities have
rendered him incapable of gainful employment; that no one is
willing to hire him due to his service-connected disabilities;
that his current employment is marginal and of no consequence;
that he lost his last two jobs due to his service-connected
disabilities; that he had been refused numerous jobs due to
unemployability; and that he is entitled to a total disability
rating based on unemployability due to service- connected
disabilities.

In June 1994, the veteran claimed entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities. A rating decision of July 1994
denied entitlement to that benefit, and the veteran filed a
Notice of Disagreement, giving rise to this portion of the
instant appeal.

- 13 -

Service connection is in effect for postoperative residuals of a
medial meniscus tear of the left knee, currently evaluated as 10
percent disabling; and for headaches, currently evaluated as
noncompensably disabling. The combined service-connected
disability rating is 10 percent. The veteran's service-connected
postoperative residuals of a medial meniscus tear of the left
knee, symptomatic, are currently assigned the maximum evaluation
for that disability; more than minimal loss of function is not
demonstrated by objective clinical findings. As' that disability
is evaluated at length in the initial portion of this decision,
it will not be further discussed here.

Service connection for a headache disorder was granted by rating
action of June 1981, and a noncompensable evaluation was assigned
based upon a finding of a "history" of headaches. A report of VA
neurological examination in January 1991 noted the veteran's
statement that his headaches had been subsiding in recent years
and occurred only occasionally. A Board decision of August 1991
upheld the RO's denial of a compensable evaluation for a service-
connected headache disorder.

Since the Board decision of August 1991 denying a compensable
evaluation for a service-connected headache disorder, the record
is silent for complaint, treatment, or findings of a headache
disorder. In the course of a physical examination for employment
conducted by Dr. Chen in September 1991, the veteran stated that
he had experienced headaches between 1973 and 1989, and reported
no current headaches. In addition, Dr. Chen's report disclosed no
neurological disabilities.

The veteran's service-connected headache disorder is currently
evaluated by analogy to migraine under the provisions of 38
C.F.R. Part 4, 4.124a, Diagnostic Code 8100 (1998). That
Diagnostic Code provides that 10 percent evaluation is warranted
where there is evidence of characteristic prostrating attacks
averaging one in two months over the last several months; and
that, with less frequent attacks, a noncompensable evaluation is
warranted. The Board finds that the veteran's service-connected
headache disorder is correctly evaluated as noncompensably

- 14 - 

disabling under the provisions of 38 C.F.R. Part 4, 4.124a,
Diagnostic Code 8100 (1998).

In his Application for Increased Disability Compensation Benefits
based on Unemployability (VA Form 21-8940), received at the RO in
June 1994, the veteran stated that he had one year of college;
that he was employed by the U.S. Army and the National Security
Agency from 1972 to 1977; that he had been employed by the VAMC,
Danville, Illinois as a telephone operator-medical
transcriptionist in 1991; and by the Illinois Department of
Employment Security from 1988 to 1989; that he was currently
self-employed in radio advertising sales; and that he had last
applied for employment in 1993. Other information contained in
the claims folder cites the veteran's reported employment at
General Motors, Harrison Steel, in radio broadcasting, as a
medical transcriptionist-telephone operator, and as a veteran's
job service assistant for the Illinois Department of Employment
Security.

A report of employment examination, prepared by Dr. Chen in
September 1992, cited the veteran's assertion that he had been
denied employment for back and knee problems. However, the
examination revealed no neurologic disabilities and no disability
of the spine or lower extremities. It was recommended that the
veteran avoid bending or stooping due to recent knee surgery.

In May 1995, the veteran was denied Social Security disability
benefits.

Finally, a report of VA examination, conducted in April 1998,
disclosed only subjective complaints of tenderness over the
lateral joint line and over the superior medial border of the
patella; however, the examiner found a normal toe-to-heel gait
with no limp, no medial joint line tenderness, intact medial
collateral ligaments in both knees, a negative Lachman's and
drawer's sign, and a full range of knee motion from 3 degrees of
hyperextension to 135 degrees of flexion was found in both knees.
The veteran's quadriceps were well-developed on both sides,
strength was 515, bilaterally, and McMurry's sign was negative.
There was no evidence of

15 -

effusion, no evidence of weakness, extremely strong quadriceps
were noted, and no evidence of incoordination or excessive
fatigability was found.

Based upon those findings, the examiner expressed the opinion
that the veteran was capable of sustaining gainful employment due
to the relatively good strength in his lower extremities, his
normal gait, and the lack of evidence of swelling; and that
optimal employment would not require working on his knees or
repeated squatting, bending or working at heights.

II. Analysis

Total disability ratings for compensation may be assigned, where
the schedular 9 rating is less than total, when the disabled
person is, in the judgment of the rating agency, unable to secure
or follow a substantially gainful occupation as a result of
service-connected disabilities: Provided that, if there is only
one such disability, this disability shall be ratable at 60
percent or more, and that, if there are two or more disabilities,
there shall be at least one disability ratable at 40 percent or
more, and sufficient additional disability to bring the combined
rating to 70 percent or more. For the above purpose of one 60
percent disability, or one 40 percent disability in combination,
the following will be considered as one disability: (1)
Disabilities of one or both upper extremities, or of one or both
lower extremities, including the bilateral factor, if applicable,
(2) disabilities resulting from common etiology or a single
accident, (3) disabilities affecting a single body system, e.g.
orthopedic, digestive, respiratory, cardiovascular-renal,
neuropsychiatric, (4) multiple injuries incurred in action, or
(5) multiple disabilities incurred as a prisoner of war. It is
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be
disregarded where the percentages referred to in this paragraph
for the service-connected disability or disabilities are met and
in the judgment of the rating agency such service-connected
disabilities render the veteran unemployable. Marginal employment
shall not be considered substantially gainful employment. For
purposes of this section, marginal employment generally shall be
deemed to exist when a veteran's earned annual income does not
exceed the amount established by the U.S. Department of Commerce,
Bureau of the Census, as

16 - 

the poverty threshold for one person. Marginal employment may
also be held to exist, on a facts found basis (includes but is
not limited to employment in a protected environment such as a
family business or sheltered workshop), when earned annual income
exceeds the poverty threshold. Consideration shall be given in
all claims to the nature of the employment and the reason for
termination. 38 U.S.C.A. 501 (West 1991); 38 C.F.R. Part 4,
4.16(a) (1998).

It is the established policy of the Department of Veterans
Affairs that all veterans who are unable to secure and follow a
substantially gainful occupation by reason of service-connected
disabilities shall be rated totally disabled. Therefore, rating
boards should submit to the Director, Compensation and Pension
Service, for extra- schedular consideration all cases of veterans
who are unemployable by reason of service-connected disabilities,
but who fail to meet the percentage standards set forth in
paragraph (a) of this section. The rating board will include a
full statement as to the veteran's service-connected
disabilities, employment history, educational and vocational
attainment and all other factors having a bearing on the issue.
38 U.S.C.A. 501 (West 1991); 38 C.F.R. Part 4, 4.16(b) (1998).
Age may not be considered as a factor in evaluating
unemployability by reason of service-connected disability. 38
C.F.R. Part 4, 4.19 (1998).

Based upon the clinical and other findings in the medical record,
and applying the above law and regulations to the medical
evidence in this case, including findings on VA examinations for
service-connected disabilities, the Board finds that the
veteran's left knee disability and his headache disorder are
properly evaluated as 10 percent disabling and as noncompensably
disabling, respectively.

In addition, the Board has taken into consideration the various
letters submitted by the veteran denying his specific employment
for which he had applied for a variety of reasons. An April 1991
letter from the VAMC, Danville, denied him a position as a
Housekeeping Aide due to his inability to pass the physical
examination, while an October 1992 letter from the U.S. Post
Office, Springfield, Illinois, stated that his knee condition was
not compatible with a position which required lifting up to 70

17 - 

pounds, pushing, pulling, bending, stooping, standing and walking
for long hours and unloading semi's. He subsequently alleged that
such letters stated that he was "unemployable." That assertion is
incorrect.

In September 1994, the veteran submitted copies of letters from
the VAMC, Danville, denying him positions as an Office Automation
Clerk, Medical Clerk (Typing), Clerk Typist, Medical Clerk
Typist, and Housekeeping Aide for reasons having nothing to do
with his physical condition. He subsequently alleged that such
letters and the prior letter from the U.S. Post Office,
demonstrated that he was "unemployable." Again, that assertion is
incorrect. The Board further notes that the veteran's loss of his
employment at the VAMC, Danville, and at the Illinois of
Department of Employment Security had nothing to do with service-
connected disability but was the result of the veteran walking
off the job for personal reasons.

Based upon the foregoing, the Board finds that the appellant does
not meet the schedular requirements for the grant a total
disability rating under the provisions of 38 C.F.R. Part 4,
4.16(a) (1998) Further, the Board finds that the veteran does not
meet the criteria for a grant of a totally disability rating on
the grounds that his service-connected disabilities have rendered
him unable to secure and follow a substantially gainful
occupation, as contemplated by 38 C.F.R. Part 4, 4.16(b) (1998)
Accordingly, it is the decision of the Board that the
preponderance of the evidence is against the claim for a total
disability rating based on unemployability due to service-
connected disabilities.

The veteran has not asserted that the schedular ratings are
inadequate. Further, the record in this case presents no evidence
or argument to reasonably indicate that the provisions of 3 8
C.F.R. 3.321(b)(1)(1998) are applicable, nor is there evidence of
circumstances which the appropriate officials might find so
"exceptional or unusual" as to warrant an extraschedular rating.
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Accordingly, the
Board will not address the issue of benefit entitlement under the
provisions of 38 C.F.R. 3.321(b)(1) (1998).

- 18 - 

ORDER

An rating in excess of 10 percent for postoperative residuals of
a medial meniscus tear, left knee, is denied.

A total disability rating based on unemployability due to
service-connected disabilities is denied.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

19 - 

